Citation Nr: 1627723	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbosacral disability, to include as secondary to a left shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, to include as secondary to a left shoulder disability, to include whether service connection is warranted.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for bilateral hand and/or wrist arthritis, to include as secondary to a left shoulder disability.

6.  Entitlement to service connection for a right shoulder disability to include as secondary to the left shoulder.

7.  Entitlement to a temporary total rating for a right shoulder surgery. 

8.  Entitlement to service connection for carpal tunnel syndrome of the right wrist, to include as secondary to a left shoulder disability.

9.  Entitlement to service connection for carpal tunnel syndrome of the left wrist, to include as secondary to a left shoulder disability.

10.  Entitlement to service connection for a gastrointestinal disorder, other than GERD, claimed as the lower gastrointestinal disorder, to include as secondary to service-connected disability.

11.  Entitlement to an increased rating for GERD currently evaluated at 10 percent. 

12.  Entitlement to an increased rating for a left shoulder disability evaluated at 10 percent.

13.  Entitlement to an increased rating for left upper extremity paresthesias evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1996 to May 1998.

These matters come before the Board of Veterans' Appeals (Board) from February 2011 and May 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston Salem, North Carolina.  

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue with regard to the cervical spine was previously before the Board in November 2014 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of entitlement to service connection for a lumbosacral spine disability, the issues of entitlement to service connection for left wrist carpal tunnel syndrome, and a gastrointestinal disorder, other than GERD, and the issues of entitlement to increased ratings for GERD, a left shoulder disability, and a left upper extremity paresthesias are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lumbosacral spine disability.

2.  Evidence received since the 2007 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a lumbosacral spine disability. 

3.  In an unappealed 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a cervical spine disability.

4.  Evidence received since the 2007 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a cervical spine disability. 

5.  The most probative evidence of record is against a finding that the Veteran has a cervical spine disability causally related to, or aggravated by, active service or a service-connected disability.

6.  The most probative evidence of record is against a finding that the Veteran has a right knee disability causally related to, or aggravated by, active service or a service-connected disability.

7.  The most probative evidence of record is against a finding that the Veteran has a right ankle disability causally related to, or aggravated by, active service or a service-connected disability.

8.  The most probative evidence of record is against a finding that the Veteran has bilateral hand and/or wrist arthritis causally related to, or aggravated by, active service or a service-connected disability.

9.  The earliest clinical evidence of a right shoulder disability is several years after separation from service.  

10.  The most probative evidence of record is against a finding that the Veteran has a right shoulder disability causally related to, or aggravated by, a service-connected disability.

11.  The Veteran is not in receipt of service connection for a right shoulder disability; thus, a temporary total rating for right shoulder surgery is not warranted.


CONCLUSIONS OF LAW

1.  Evidence received since the 2007 RO decision that denied service connection for a back (lumbosacral spine) disability which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

2.  Evidence received since the 2007 RO decision that denied service connection for neck (cervical spine) disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103.

3.  The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.303, 3.310.

4.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.303, 3.310.

5.  The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b) ; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.303, 3.310.

6.  The criteria for service connection for bilateral hand and wrist arthritis disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.303, 3.310.

7.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.303, 3.310.

8.  The criteria for a temporary total rating for a right shoulder surgery have not been met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in 2009, 2010, and 2013.   

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claims.  

When necessary the Veteran has been provided with VA examinations/opinions.  VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  The Board finds that VA examinations/opinions are not warranted on the issues of entitlement to service connection for knee and ankle disabilities because the probative evidence does not indicate that the Veteran has any such disability causally related to service or a service-connected disability, and there is sufficient competent evidence on file for the Board to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, to include as secondary to service-connected left shoulder disability

Historically, in June 2007, the RO denied the Veteran's claim for service connection for a back disability because there was no evidence his current back disorder was related to his service-connected left shoulder disability or otherwise related to service.  The Veteran did not appeal the denial or submit new and material evidence within one year and it became final.  

Evidence of record at time of last final denial

At the time of the last final denial, the claims file included the Veteran's STRs, VA clinical records, a VA examination report, and the Veteran's statements. 

The Veteran's STRs are negative for chronic complaints of the lumbosacral spine.  A March 1998 emergency department report reflects that the Veteran presented to the emergency department with complaints of abdominal pain, rectal bleeding, and low(right) back pain.  An examination of the back revealed no costovertebral angle tenderness.  The Veteran was diagnosed with a lower gastrointestinal bleed.  

The Veteran's March 3, 1998 report of medical history for Physical Evaluation Board (PEB) proceedings reflects that he reported three disabilities (prior broken bone, sexually transmitted disease, and a painful or trick shoulder or elbow.).  However, he specifically denied recurrent back pain or any back injury.  

In a September 2006 VA Form 21-4138 (Statement in Support of Claim), the Veteran stated that his back disability was secondary to his service-connected left shoulder disability.

A February 2007 VA examination report reflects that the Veteran reported that he had low back pain since lifting heavy objects at Krispy Kreme.  The Veteran reported the onset of his back pain as 1999-2000.  An x-ray of the lumbosacral spine was negative.  The report reflects that the "entire spine had normal curvatures and posture was normal. The gait was normal.  No muscle spasm, tenderness, guarding or atrophy was noted in the spine."  In addition, straight leg raising was negative.  The diagnosis was mild chronic low back strain.  

Evidence added to the record since the June 2007 denial

The Veteran testified at the 2016 Board hearing that he has been told that his back pain may be due to his shoulder, his neck, his flat feet, and/or his hip, and that he is unbalanced in posture. (See Board hearing transcript, pages 57 and 58.)

Private and VA chiropractor records reflect low back pain and neck pain from approximately 2006.  (See 2009 records.)  A 2009 chiropractic VA record reflects an x-ray of the lumbar spine was negative for a disability.  The assessment was "subluxations at various levels of the cervical, thoracic, lumbar, and pelvic areas."  

A January 2011 VA record reflects that the Veteran complained of low back pain.  It was noted that he is constantly moving/working from 5am to midnight.  A February 2013 chiropractic record reflects that the Veteran had severe low back pain the previous week with an emergency room visit.  He was noted to have paraspinal lumbar spine muscle spasms.

Old and New evidence taken together

Given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. at 110 (2010), the clinical findings by a chiropractor that the Veteran has subluxations and spasms, and the Veteran's sworn testimony that he had been told his back pain "may be" related to other physical problems, including his shoulder, the Board finds that new and material evidence has been received. 

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine (neck) disability.

The Board notes that in its November 2014 remand, it did not acknowledge that the issue was one of whether new and material evidence had been received.  However, upon further review of the claims file, the evidence reflects that the Veteran's claim for service connection for a cervical spine disability was initially denied by the RO in a final June 2007 rating decision.  Thus, the Veteran's claim has been re-characterized to properly reflect the actual issue.   

Historically, in June 2007, the RO denied the Veteran's claim for service connection for a neck disability because there was no that his neck complaints were related to his service-connected left shoulder disability or otherwise to service .  The Veteran did not appeal the denial or submit new and material evidence within one year and it became final.  

In September 2006, the Veteran stated that he had a neck disability secondary to his service-connected left shoulder disability.  

The Veteran's STRs are negative for a cervical spine disability.  A February 2007 VA examination report reflects that the Veteran reported that he had a neck injury in 1997 (in service) at the same time he injured his service-connected left shoulder disability.  An x-ray of the cervical spine was negative.  A February 2007 VA examination report reflects the examiner's comment that it is very difficult to differentiate and separate the known rotator cuff tear pain from cervical neck pain with documented radiculopathy pain.  The Veteran contended neck pain since service (boot camp) and since a left shoulder injury.

Evidence added to the record since the June 2007 denial

In June 2009, the Veteran filed a claim to reopen the previously denied claim.  In August 2009 and December 2009, the RO denied the claim.  In July 2010, the Veteran filed a claim to reopen the previously denied claim.  In February 2011, the RO denied the Veteran's claim. 

The evidence added to the record since June 2007 includes additional clinical records, examination reports, and the Veteran's statements.  The records include clinical findings that the Veteran has DDD and/or DJD of the cervical spine 

Old and new evidence of record considered as a whole

The Board finds that clinical records dated after 2007 are new and material; specifically, a November 20009 physical medicine rehabilitation record that indicates the Veteran's cervical spine diagnosis "has probably developed secondarily to his longstanding shoulder problem."  That evidence relates to an unestablished fact; a nexus between the claimed cervical spine and the service-connected left shoulder disability.  That evidence also raises a reasonable possibility of substantiating the claim when considered with the old evidence and combined with VA assistance.  Shade, 24 Vet. App. at 110.  Thus, the claim is reopened.

Reopened claim - Cervical Spine

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a cervical spine disability may be granted on the merits, de novo.  The Board also finds that it may adjudicate the claim at this time because the RO essentially reopened the claim and adjudicated it on the merits.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran has contended that he incurred his neck injury at the same time of his left shoulder disability in service.  The Board finds that the most probative evidence of record (i.e. the STRs) is against such a finding.  The Veteran also contends that he has a cervical spine disability causally related to, or aggravated by, his left shoulder disability.  The Board finds that the most probative evidence is against such a disability. 

The STRs reflect that the Veteran complained of left shoulder pain with a question of loose feeling and clicking and popping.  A March 4, 1997 record reflects that the Veteran had complaints of left shoulder pain off and on for one year and that he had hurt it in football.  He reported that while carrying two packs "humping," he was doing exercise and dropped onto his elbows and his arm gave out.  He also reported that "yesterday while humping [with two] packs pain radiated to [left] chest and down [left arm with] numbness/swelling in [left hand].  The assessment was probable bursitis.  The report is negative for cervical spine complaints.  In addition, subsequent STRs dated March 11 and 12, May 28, June 5, August 4, and August 15, 1997 also reflect complaints of the left shoulder, but are negative for cervical spine complaints.  The Board finds that if the Veteran had an injury to his neck, he would have reported it, and it would have been noted, when he was seen for his shoulder complaints.

The Veteran separated from service in 1998.  The earliest clinical evidence of cervical spine complaints is several years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
A post service May 2009 private record reflects that the Veteran reported that "3 years ago while working his neck just locked up on him for no reason."  This would be an onset date of approximately 2006, or more than seven years after separation from service.

A November 2009 physical medicine rehabilitation consult record reflects that the Veteran reported having had chronic neck pain since 2002; this would be more than three years after separation from service.  The examiner stated that the Veteran has some spondylosis at the cervical spine, but he presents with evidence of myofascial pain syndrome with several trigger points, mostly on the left side, and noted that it "has probably developed secondarily to his longstanding shoulder problem."  The examiner recommended acupuncture, aquatic exercises for further muscle relaxation and to maintain good range of motion, weight loss, and the use of a stool when cutting hair as a barber.   

A November 2009 VA examination report reflects that the Veteran reported that he hurt his neck in approximately 2002 or 2003 but he was not sure.  He also stated that it was a gradual onset of pain until one day in approximately 2004, his neck "locked up on him."  He reported having problems with his neck ever since.  The examiner opined that the Veteran's current DDD of cervical spine was "not secondary to or permanently aggravated beyond its natural progression by status post sprain of left shoulder with partial posterior labral tear with degenerative changes."  The examiner noted in pertinent part, as follows:

Veteran indicated that the cervical spine condition happened long after the left shoulder problem started. There were no records about the cervical spine until 2007 which is long after the notes about the left shoulder in 1998. There were no notes suggesting any correlation between the cervical spine and shoulder problems. There is no clinical basis for a correlation between the left shoulder problems and the cervical problems. 

Private records in 2009 and 2010 reflect complaints of the neck and that the Veteran felt that his neck problem was related to his left shoulder complaints

An August 2010 VA examination report reflects that the Veteran reported the onset of his neck pain in 2002-2003.  He reported that he originally noted pain in his neck from lifting pails of liquid on his job at a bakery.  The examiner opined that the Veteran's DDD/DJD of the cervical spine is not caused by the Veteran's left shoulder problem. 

A June 2015 VA examination for the cervical spine reflects the Veteran reported that post service, in around " 2004, he worked for [C.P.] as a loader, and while loading and pushing tubing onto a cutting machine, he felt pain in his upper back, and his left arm went numb, from his 4th and 5th fingers, to his elbow, to the shoulder and to the neck.  Veteran kept having pain and tension in the back of his neck, and on one instance in 2004 or 2005, he woke up in the morning and states that he could not move his entire upper body.  He went to the ER.  Veteran states that around that time "they started to pay attention" to his neck."

After considering the pertinent medical evidence of record, and the Veteran's contentions, the examiner opined that it is less likely than not that the Veteran's cervical spine disability is causally related to, or aggravated by, the Veteran's service-connected left upper extremity disability.

The examiner noted that the Veteran's degenerative joint disease of the left shoulder is completely different from his neck condition, and that the Veteran's progressive left shoulder disability has no physiological relationship to his cervical spine.  The examiner opined that "there is no causative relationship between the [V]eteran's service-connected left shoulder condition and his cervical spine condition. Shoulder injury does not cause degenerative disease of the cervical spine.  In addition, there was no evidence of any [DJD/DDD] of the cervical spine until 2009, 12 years after the veteran was first diagnosed with any left shoulder disability. There is no temporal relationship between the two conditions."  The examiner also stated that the Veteran's cervical spine was not at least as likely as not aggravated by its natural progression by his left shoulder disability.  The examiner stated, in pertinent part, as follows:

There is no temporal association between the development or progression of the [V]eteran's left shoulder condition and the onset of the veteran's neck condition.  There is no physiological link between the [V]eteran's left shoulder condition and his neck condition; shoulder injury does not cause degenerative disease of the cervical spine.  There is no nexus between the two conditions, and no indication that the veteran's left shoulder condition either caused or aggravated his neck condition. 

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds that the 2015 VA examiner's opinion is the most probative because it provides an adequate rationale and includes consideration of the numerous clinical records in evidence.  Whereas, the November 2009 rehabilitation clinician failed to provide an adequate rationale and did not adequately indicate that he had reviewed the extensive records in evidence.  

In sum, the probative evidence of record is against a finding that the Veteran has a cervical spine disability causally related to, or aggravated by, service or a service-connected disability.  The probative evidence reflects that the Veteran did not sustain a cervical spine disability in service or within several years of separation from service.  

The Board finds that the STRs, which are contemporaneous to service, are more credible than the Veteran's statements made years after service and which were made for compensation purposes. See Cartright v. Derwinski, 2 Vet. App. 245 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995).
 
Although the Veteran contends that his neck disability is due to stress, tension, and/or other symptoms of his left shoulder disability, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of age, use, and the interplay between various disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Right Knee Disability
Right Ankle Disability

The Veteran is in receipt of service connection for flat feet.  The Veteran testified at the 2016 Board hearing that he first began experiencing knee problems post service in approximately 2009.  He indicated that he may have restless leg syndrome.  He contends that he has a right knee and/or right ankle disability due to his flat feet and that his podiatrist, Dr. Wilson, has opined as to such.  Despite having been notified of the evidence necessary to support his claim, the Veteran has not provided competent credible evidence that he has a knee and/or ankle disability causally related to, or aggravated by, his service-connected flat feet.

A November 2009 VA examination report for the shoulder reflects that the Veteran had 2/4 (normal) reflexes at the ankles.  He had less reflexes at the knees where it was variable and some improved with distraction techniques.  Sensory and motor testing was normal.

An August 2010 VA examination report for the Veteran's left shoulder/cervical spine reflects that he had a normal gait and normal lower extremity motor examination findings. 

An October 2010 VA clinical record reflects that the Veteran reported that he had continued knee pain, but the report did not provide a diagnosis.

A 2014 VA examination for peripheral neuropathy reflects that the Veteran had mild right lower extremity paresthesias and/or dysthesia, with no constant pain, no intermittent pain, and no numbness.  He had normal knee extension, ankle plantar flexion, and ankle dorsiflexion.  He had normal reflexes bilaterally of the knee and ankle.  He had a normal thigh/knee and lower leg/ankle, and foot/toes sensory exam.  His gait was normal.

A May 2014 VA examination report reflects that the Veteran has flat feet.  It reflects that the Veteran had callus formation on his feet.  The Veteran reported that when he walks, his feet hurt.  There was no marked deformity of the feet, marked pronation of the feet, no inward bowing, or no marked inward displacement and severe spams of the Achilles tendon.  The examiner opined that the Veteran's flat feet do not cause the pain described by the Veteran upon walking 25 yards but the flat feet are the likely cause of callus formation with pressure against the feet.  The Veteran did not have any other foot injuries.   

In sum, the evidence does not reflect that the Veteran has a current right ankle and/or right knee disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As a service connection claim requires, at a minimum, medical evidence of a current disability, the veteran's claim for service connection for a right hip disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that in November 2009, the Veteran had less reflexes at the knees where it was variable and some improved with distraction techniques, that he has reported knee pain, and that at a 2014 examination, he had mild right lower extremity paresthesias and/or dysthesia.  However, he has not been shown to have a disability of the actual ankle and/or knee.  Moreover, his complaints of "restless leg syndrome" are not disabilities of the actual knee or ankle.  He has not provided a diagnosis of any such disability, and importantly, the clinical evidence does not indicate that he has any such symptoms causally related to, or aggravated by, active service or a service-connected disability. 

There is no competent credible evidence which indicates that his paresthesias and/or dysthesia noted upon examination is causally related to, or aggravated by, a service-connected disability, to include his flat feet.  His examination for his feet did not provide any indication that his feet cause any additional disability.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  The Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of diagnosing a disability of the lower extremity, the interplay between joints of the lower extremity, obesity, age, and employment requiring continuous standing (e.g. barber, cook).  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau, 492 F.3d at 1377.  
 
As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Right Shoulder disability to include as secondary to the left shoulder

The Veteran's STRs are negative for complaints of, or treatment for, a right shoulder disability.  The Veteran is in receipt of service connection for a left shoulder disability.  He contends that he began having right shoulder complaints in 2006, several years after separation from service, due to overcompensating for his left shoulder disability.  (See Board hearing transcript, pages 39-41).

A November 2009 VA examination report reflects that the Veteran's neck symptoms as including pain which sometimes radiates to the right posterior neck and right arm numbness/tingling. 

A January 2010 VA electrodiagnostic consult note reflects that the Veteran was seen for cervical spine pain with radiating pain to the left shoulder.  It was noted that he "denied any radiating pain to his [right arm]."

A March 2010 Piedmont Orthopedics record reflects that the Veteran had problems with his left shoulder and neck pain.  He reported that when he cuts hair, he notices that after cutting a few heads, he starts having increased pain and some weakness in the left arm.  It was noted that was right hand dominant and that he has "a little bit of symptoms in his right, but more so in his left than right."  Upon examination, he had impingement mildly positive, bilaterally.  The assessment was cervical spondylosis primarily 2- level with left greater than right symptoms.  The Board notes that the Veteran is not in receipt of service connection for a cervical spine disability.  Thus, any right shoulder disability secondary to his cervical spine spondylosis does not warrant service connection. 

An August 2010 VA examination report reflects that the Veteran had upper extremity normal vibration, normal position sense, normal pain or pinprick sensory findings, and normal light touch.  He had no dysesthesias of the right upper extremity.  There was no diagnosis of a right shoulder disability.

A November 2010 VA record reflects that the Veteran sought treatment for his left shoulder.  It was noted that his right shoulder was "ok."

A January 2011 VA record reflects that the Veteran sought treatment for right shoulder pain.  He reported that he had been relying on his right shoulder for the past ten years.  It was noted that his lifestyle requires a lot of heavy lifting as he is the sole caretaker for two small children and works as a barber.  The record reflects "evidence of impingement syndrome on the right shoulder with exam.  

A February 2011 VA record reflects that the Veteran had been diagnosed with right shoulder impingement.  It was noted that he complained of increased right shoulder pain when working as a chef in December.

A May 2014 VA examination report reflects that the Veteran has been diagnosed with right shoulder tendinopathy and degenerative joint disease.  The Veteran underwent decompression and resection of the right clavicle in 2013.  The Veteran reported constant pain, aggravated by any movement of the right arm, as well as some numbness and tingling of the right hand and arm.  The examiner opined that the Veteran's right shoulder symptoms are likely due to the Veteran's cervical spine disease. 

The Veteran testified that he was informed by Dr. Chapman that he was overcompensating for his left shoulder by using his right shoulder and that he tore somethings in his right shoulder.  He reported that he had had surgery on the right shoulder at Novant Health.  The record does not include a probative competent opinion by Dr. Chapman which reflects such a contention.  The Veteran's assertion as to what he has been told is insufficient to be considered competent evidence of a clinical etiology opinion.  The "connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995). (1995). 

A September 2014 OrthoCarolina record reflects that the Veteran had complaints of both shoulders.  With regard to the right shoulder it was noted that "5 views of the right shoulder demonstrate residual lateral impingement previous decompression glenohumeral joint well-maintained."  It was noted that he would have surgery on the left and right shoulders.  There is no indication in the record that the Veteran's right shoulder disability was causally related to, or aggravated by, his left shoulder disability. 

December 2014 Novant Health Orthopedic records reflect surgery on the left shoulder and are negative for an indication that his right shoulder complaints are due to his left shoulder. 

In sum, the evidence is against a finding that the Veteran had a right shoulder disease or injury in service.  In addition, the earliest clinical evidence of a right shoulder disability is many years after separation from service.  The evidence is also against a finding that the Veteran has a right shoulder disability caused by, or aggravated by, his service-connected left shoulder disability.  

While the Veteran contends that he has a right shoulder disability caused by, or related to his service-connected left upper extremity disability due to an alleged over use of the right shoulder, the clinical evidence does not support such.  In this regard, the Board notes that the Veteran is right handed (right hand dominant), thus, he would normally be using his right upper extremity more than his service-connected left upper extremity disability.  The evidence reflects that the Veteran has had right shoulder complaints (e.g. right shoulder tendinopathy) due to a nonservice-connected cervical spine disability.  Although he contends that his right shoulder injury is due to his left shoulder disability, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of inter-related disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; See Jandreau, 492 F.3d at 1377.  
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Temporary Total Rating for a Right Shoulder Surgery

As discussed above, service connection for a right shoulder disability is not warranted.  Therefore, a temporary total rating for nonservice-connected right shoulder surgery is not warranted. 

Bilateral hand and wrist arthritis

There is no competent credible evidence of record that the Veteran has arthritis of the hands and/or wrists.  The Board acknowledges that the Veteran has had bilateral hand/wrist complaints.  However, there is no competent credible evidence that he has arthritis.  

Moreover, the Veteran's STRs are negative for complaints of the left hand/wrist.  An October 1996 STR reflects pain in the right hand after pugil sticks.  He was assessed with a contusion of the 4th metacarpal of the right hand.  He was given a cock up splint.

The Veteran's March 1998 report of medical history for Physical Evaluation Board proceedings reflects that he reported having had a broken bone, a sexually transmitted disease, and a painful or trick shoulder or elbow.  (The physician's summary and elaboration of all pertinent data indicates that the broken bone existed prior to service; his report of enlistment reflects a prior broken left leg and right forearm).  He specifically denied frequent indigestion, stomach, liver or intestinal symptoms, or hemorrhoids or rectal disease.   

A November 2009 VA clinical record reflects that the Veteran used to work as a barber and 'keeps his hands up all the time as well as his shoulder girdle, and he experiences pain because of that."  The report is negative for a diagnosis of arthritis.

A November 2010 VA examination report reflects that the Veteran had been seen in August 2010.  It was noted that sensory abnormalities found on that examination, numbness in the left arm and left hand are more likely due to DDD/DJD of the cervical spine.  The motor abnormalities (i.e. the slight decreased strength against resistance), are more likely due to the shoulder problem.  It was also noted that the shoulder injury does not cause DDD/DJD of the cervical spine. 

An October 2012 VA primary care note reflects that the Veteran reported that he is working as a poll worker, walking a lot and carrying a laptop which is causing more pain in his left hand and feet. 

A January 2014 VA examination report reflects the only diagnosis of the right hand is peripheral neuropathy secondary to cervical spine DJD.

Finally, there is no competent credible evidence of record which indicates that the Veteran has arthritis of the wrists and/or hands causally related to, or aggravated by, service or a service-connected disability.

Without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities and the Board finds that he is not competent, as a lay person to provide a probative opinion as to such in light of the education and training necessary to make a diagnostic finding of arthritis.  See Kahana, 24 Vet. App. at 435; See Jandreau, 492 F.3d at 1377.  

Service connection for bilateral arthritis of the hands and/or wrists is not warranted.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Right carpal tunnel syndrome

The Veteran's STRs are negative for complaints of, or treatment for, right carpal tunnel syndrome.  The earliest clinical evidence of complaints is more than a decade after separation from service.  

As noted above, a November 2009 VA clinical record reflects that the Veteran used to work "as a barber and keeps his hands up all the time, as well as his shoulder girdle, and he experiences pain because of that."  A January 2014 VA examination report reflects the only diagnosis of the right hand is peripheral neuropathy secondary to cervical spine DJD.

A May 2014 VA examination report for the peripheral nerves reflects that the Veteran denied constant pain, intermittent pain, paresthesias and/or dysesthesias of the upper extremities.  He reported mild bilateral upper extremity numbness.  He had normal muscle strength of the upper extremities upon testing, to include wrist flexion and wrist extension.  He had normal reflexes of the upper extremities.  The Veteran had normal radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, middle radicular group nerve, and lower radicular group nerve.  It was noted that the Veteran had peripheral neuropathy of the right hand/fingers secondary to cervical DJD diagnosed in May 2010.  

The May 2014 report reflects, in pertinent part, as follows:

Veteran has some intermittent paresthesias and numbness in both hands (4th and 5th fingers mostly).  This is intermittent and does bother him holding arms up, in a common barbers stance while cutting hair.  He is a trained and licensed Barber but unable to work as one for any extended period of time due to the paresthesias of both hands and numbness/ discomfort.  The Left shoulder is service connected with secondary left radial nerve partial impingement.  The Right shoulder, not [service-connected], causing similar, little worse paresthesias is likely due more to the known, more recent, cervical disease.  It is mere speculation to separate cervical nerve impingement from the shoulder impingement on the nerves, however, it is likely that the cervical impingement is the more likely cause of the right hand paresthesias and less likely the cause of the left finger paresthesias and intermittent numbness described above. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability and the Board finds that he is not competent, as a lay person to provide a probative opinion as to such in light of the education and training necessary to make a diagnostic finding of and an etiology opinion of carpal tunnel syndrome.  See Kahana, 24 Vet. App. at 435; See Jandreau, 492 F.3d at 1377.  

In sum, the evidence is against a finding that the Veteran has right carpal tunnel syndrome due to, or aggravated by, service or a service-connected disability.

Service connection for right upper extremity carpal tunnel syndrome is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbosacral spine disability, the appeal is allowed to that extent. 

As new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability, the appeal is allowed to that extent. 

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a right shoulder, to include as secondary to a service-connected disability, is denied.

Entitlement to a temporary total rating for a right shoulder surgery is denied 

Entitlement to service connection for bilateral hand and wrist arthritis to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for carpal tunnel syndrome of the right wrist is denied.


REMAND

At the recent hearing, the Veteran testified that he was participating in the Vocational Rehabilitation program (transcript, page 19).  There is correspondence in the record that refers to his enrollment in that program.  For example, a January 2016 letter references potential remaining entitlement of approximately 17 months.  Any records pertaining to that program must be associated with the record.    

Reopened claim - Lumbosacral Spine

Having reopened the Veteran's claim, the Board finds that the RO must first adjudicate the claim prior to further Board action.  

Gastrointestinal disorder (claimed as a colon/ulcer disability), to include as secondary to service medication (claimed as due to medication)

The Veteran testified at the 2016 Board hearing that he has gastrointestinal problems and blood in his stool since service.  He testified that he has had stress ulcers and may have a colon problem manifested by blood in his stools, due to his medication for service-connected disability.

A January 2014 VA examination report reflects that the Veteran's only diagnosed intestinal condition is GERD.  The examiner stated that "No SMRs found in VBMS so unable to comment on any inservice problem. Veteran has apparently not kept several appointments for colonoscopy; etiology of rectal bleeding not determined. VA records indicate veteran continues to use NSAIDs. No SMRs found in VBMS or VVA; unable to comment on present symptoms and connection to service without speculation." 

STRs are now associated with the electronic claims file.  The STRs reflect complaints which may be pertinent for the examiner to have considered when rendering an opinion.

A December 1996 STR reflects that the Veteran sought treatment for right lower abdominal pain and vomiting.  

The Veteran's March 3, 1998 report of medical history for Physical Evaluation Board (PEB) proceedings reflects that he specifically denied frequent indigestion, stomach, liver or intestinal symptoms, or hemorrhoids or rectal disease.   

On March 16, 1998, the Veteran was seen for left abdominal pain and rectal bleeding.  The diagnosis was "lower gastrointestinal bleeding."  The Veteran was treated and discharged in improved condition.

A March 18, 1998 STR reflects that the Veteran was seen for follow up from the civilian emergency room visit two days earlier, where he had been diagnosed with a lower GI bleed.

A March 20, 1998 STR reflects that the Veteran was seen for follow up and had been diagnosed with internal hemorrhoids. 

The Veteran separated from service in May 1998.  There is no evidence of a gastrointestinal disability (other than GERD) in the decade after separation from service.  If the Veteran has clinical records of complaints, and/or treatment for such, they may be useful to the Board in adjudicating his claim. 

A June 2011 VA primary care note reflects that the Veteran complained of occasional stomach pain and perianal region pain.  He gave a history of constipation "time to time" and blood in the stool.  He reported that his brother had colon cancer two years earlier.  The plan was as follows "[family history] colon cancer, anal fissure: colace for regular use is prescribed.  GI consult for colonoscopy is placed."

An April 2012 VA general note reflects that the Veteran had failed to show for the colonoscopy appointment. 

A February 2013 VA primary care note reflects that the Veteran failed to show up for a colonoscopy.

Based on the foregoing (i.e. the claims file includes the Veteran's STRs, which do reflect possibly pertinent complaints), a supplemental opinion is warranted.   

Rating GERD

The Veteran testified at the March 2016 Board hearing that the medication prescribed for his GERD had recently been increased, and his symptoms had worsened.  He testified that in the last year, he had gone to the hospital due to his GERD because he believed that he was having a heart attack.

Based on the foregoing, the Board finds that VA clinical records from 2013 to present should be associated with the claims file, and that the Veteran should be scheduled for another VA examination and that.  See Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Rating left shoulder

A May 2014 VA examination report reflects that the Veteran was currently working as a cook, had flexion to 125 degrees with objective evidence of pain at 90 degrees.  He had abduction to 120 degrees with pain beginning at 90 degrees.  The Veteran reported that he did not have difficulty working as a cook. 

A September 2014 private record from OrthoCarolina reflects that the Veteran reported worsening pain, which was aching, burning, dull, deep, sharp, and throbbing.  He also reported instability.  

The Veteran testified that he had left shoulder surgery in December 2014, and that after the surgery, he was "let go" from his employment and had not worked full time since then.  He reported that his work as a cook required him to do a lot of lifting and overhead lifting. 

The Board finds that the Veteran should be afforded another VA examination because he has had surgery since the most recent examination in May 2014 and because he now contends that his shoulder caused work difficulties, which he had denied in May 2014.  

Rating Left Upper Extremity Paresthesias with Decreased Motor Functioning

The Veteran's service connected left upper extremity paresthesias with decreased motor functioning is evaluated as 20 percent disabling effective from June 2010.

A May 2014 VA examination report reflects that the Veteran had left hand 4th and 5th paresthesias secondary to left shoulder and cervical DDD.  (However, the September 2013 record reflects that he had no left upper extremity paresthesias and/or dysesthesias and mild numbness.)  It was noted that his peripheral nerve condition did not impact his ability to work. 

The Veteran testified at the March 2016 Board hearing that he gets a numbing and/or tingling from his neck into the shoulder, down the elbows, and to his fingertips.  

As the Veteran's left shoulder is being remanded, he has had surgery on the left shoulder since the last examination, the Board finds that a new examination is warranted. 

Left Carpal Tunnel Syndrome

A May 2014 VA examination report  reflects that the Veteran had peripheral neuropathy of the left hand/fingers secondary to shoulder impingement and cervical DJD.  

A June 2015 VA examination report reflects that "in April 2015 veteran had a repeat neurodiagnostic study that was consistent with left carpal tunnel syndrome, with no evidence of radiculopathy."  In this regard, the Board notes that the report reflects that for mild CTS, a right wrist brace would be provided. 

The Veteran is in receipt of service connection for left upper extremity paresthesias with decreased motor functioning associated with status post sprain of the left shoulder with partial posterior labral tear with degenerative changes. 

The Board is unsure if the Veteran's left upper extremity paresthesias is a separate and distinct disability than left carpal tunnel syndrome.  Moreover, as April 2015 report reflects treatment for right CTS, the Board finds that a supplemental opinion which provides evidence of left CTS is warranted. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain all updated or outstanding VA and/or private treatment records relevant to the disabilities remaining on appeal (back, left shoulder, left upper extremity, left carpal tunnel, GERD), to include April 2015 diagnostic testing for carpal tunnel syndrome, and December 2014 surgery left shoulder surgery records.  

2.  Take all appropriate action to determine whether a VA Vocational Rehabilitation folder for the Veteran exists and if so, obtain and associate such file with the claims file.  .

3.  After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the current severity of the service-connected GERD and the nature and extent of any other diagnosed gastrointestinal disorder.  

Copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  Based on the examination and review of the record, the examiner should answer the following:  

(a)  For any diagnosed gastrointestinal disorder, other than GERD, is it at least as likely as not that the disorder is causally related to, or aggravated by, service or a service-connected disability, to include medication used to treat a service-connected disability.  The clinician should consider the pertinent evidence of record to include: a.) the December 1996 STR which reflects that the Veteran sought treatment for right lower abdominal pain and vomiting; b.) the March 16, 1998 record which reflects that the Veteran had lower gastrointestinal bleeding; c.) the March 18, 1998 STR follow up record; d.) the March 20, 1998 follow up STR which reflects that diagnosis of internal hemorrhoids; e.) the June 2011 VA record with complaints of constipation from time to time and blood in the stool; and f.) the January 2014 VA examination report.

(b)  For the GERD, the examiner is requested to delineate all symptomatology associated with, and the current severity of, the GERD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Schedule the Veteran for an examination to determine the current severity of his left shoulder and left upper extremity paresthesias with decreased motor functioning.  Copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left shoulder and left upper extremity disabilities.  The appropriate DBQs should be filled out for this purpose, if possible. 

5.  Obtain a clinical opinion as to whether the Veteran has left carpal tunnel syndrome, and if so; whether it is a manifestation of the same disability for which he is already in receipt of service connection (paresthesias with decreased motor functioning).  If it is not the same disability, obtain an opinion as to whether it is as likely as not that it is causally related to, or aggravated by, a service-connected disability.  The clinician should consider the pertinent evidence of record to include: a.) April 1, 2015 diagnostic test results, if any, for the left wrist; and b.) the May 2014 VA examination report.

6.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


